DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The current Office action is in response to Applicants amendment filed on November 30, 2020.
Claims 1-3, 6, 12-14, 19 and 20 have been amended. 
Claims 1-21 are still pending.
Response to Arguments
Applicant’s arguments, see pg. 10, filed November 30, 2020, with respect to Abstract have been fully considered and are persuasive.  The objection of the abstract has been withdrawn. 
Applicant’s arguments, see pg. 10, filed November 30, 2020, with respect to Claim 13 have been fully considered and are persuasive.  The objection of the claim has been withdrawn. Applicant has corrected the minor informality found in claim 13. 
Applicant’s arguments, see pg. 11, filed November 30, 2020, with respect to claims 1 and 2 have been fully considered and are persuasive.  The double patenting objection of the claims has been withdrawn. Applicant has amended claim 2 to avoid a duplicate claim objection. 
Applicant’s arguments, see pg. 11, filed November 30, 2020, with respect to claims 1-2 and 4-21 have been fully considered and are persuasive.  The 112(b) rejection of the claims has been withdrawn. Applicant has corrected the lack of antecedence found in the claims. 

Applicant's arguments filed November 30, 2020 have been fully considered but they are not persuasive. Regarding the 112(b) rejection of claim 3, Applicant states the amended claims have overcome the 112(b) rejection. However, the amendment of claim 3 has not corrected or responded to the indefiniteness issues raised in the previous office. The claim fails to particularly point out whether or not the method steps recited in claim 3 are the same as or different from the method steps of claim 1. 
Regarding claims 1 and 19, Applicant argues Bzdusek fails to disclose a voxel set that is located outside of target and encompasses the outer surface of the target. However, Bzdusek discloses in Fig. 2 a voxel set 216 that is located outside the target 200 and inner set of voxels (voxels inside 200). In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., voxel set encompasses the outer surface of the target) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant further argues Bzdusek fails to disclose at least one outer set of voxels encompassing the target volume and inner set of voxels. However, Bzdusek discloses in Fig. 2 a voxel set 216 that is located outside the target 200 and inner set of voxels (voxels inside 200).
.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “voxel set calculation module for calculating…” and “a calculation module configured for…” in claim 19, and “a treatment plan module configured for” and “an optimizing module is configured for” in claim 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, the claim recites the limitations “said method further comprising the steps of: controlling the voxel set calculating module for providing a first frame description of a criteria for an inner set of voxels, said first frame description reflecting criteria for the inner set of voxels; controlling the voxel set calculating module for determining an inner set of voxels that encompasses an outer surface of a target volume; controlling the voxel set calculating module for determining at least one outer set of voxels encompassing said target volume and said inner set of voxels, said at least one outer set of voxel being located outside said outer surface of the target volume and said inner set of voxels; controlling the voxel set calculating module for providing a respective frame description for outer sets of voxels each including at least one criteria for the 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the 

Claims 1, 4-15, and 18-21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bzdusek (U.S. 2018/0154177).
Regarding claim 1:
Bzdusek discloses a method for treatment planning for a radiotherapy, wherein delivered radiation is determined using an optimization problem that steers the delivered radiation according to objectives reflecting criteria for regions of interest, that include at least one of: at least one target to be treated during treatment of a patient, organs at risk and/or healthy tissue; said method comprising the steps of: 
controlling a voxel set calculating module for determining an inner set of voxels ([0018], determination of voxels) that encompasses a outer surface of a target volume (Fig. 2, Voxels within target structure 200 encompasses the outer target surface); 
controlling the voxel set calculating module for providing a first frame description for an inner set of voxels ([0020]-[0033], objective functions provided), said first frame description reflecting at least one criterion for the inner set of voxels ([0018]-[0033], objective function contain the dose goal for each voxel segment);
controlling the voxel set calculating module for determining at least one outer set of voxels encompassing said target volume and said inner set of voxels ([0039], voxel segment containing target structure 200 and inner voxel segment within target structure 200), said at least one outer set of voxels (Fig. 2, voxel 216) being located outside said outer surface of the target volume (Fig. 2, voxel set 216 outside of target 200) and said inner set of voxels (Fig. 2, voxel set inside 200); 

controlling a calculation module to generate radiation dose profiles ([0045]-[0046], planned doses for optimized plan are generated) to be delivered to the target using said frame descriptions in the optimization problem that steers the delivered radiation ([0045]-[0046], objective functions used for optimization).
Regarding claim 4:
Bzdusek discloses the method according to claim 1, wherein said inner and outer sets of voxels are shaped as shells (Fig. 2, set of voxels are shell shaped), wherein a distance between an inner surface of each shell and an outer surface of the target is the same in all directions or depends on direction (Fig. 2, distance is the same depending on the direction).
Regarding claim 5:
Bzdusek discloses the method according to claim 1, wherein said objectives for said inner and/or outer set of voxels include delivered dose to said set of voxels ([0020]-[0022], [0036]-[0040], dose goal).
Regarding claim 6:
Bzdusek discloses the method according to claim 1, further comprising setting a weight ([0027], weight based on priority) corresponding to an importance of the objective or objectives of an objective function for said inner and/or outer set of voxels ([0027], weight based on priority), respectively, and/or for each individual voxel in said inner([0027], weight based on priority) and/or outer set of voxels ([0027], weight based on priority), and/or for subset of voxels 
Regarding claim 7:
Bzdusek discloses the method according to claim 1, further comprising setting a scalar weight ([0027], weight based on priority) corresponding to an importance of the objective or objectives of an objective function for a target volume ([0027], weight based on priority).
Regarding claim 8:
Bzdusek discloses the method according to claim 6, wherein each weight governs an importance of different objectives ([0027], weight based on priority).
Regarding claim 9
Bzdusek discloses the method according to claim 1, wherein a weight for the inner set of voxels is selected to promote selectivity ([0027], weight based on priority), and wherein a weight of an outer set of voxels is selected to promote high gradient outside the target/targets ([0038], weight based on gradient).
Regarding claim 10:
Bzdusek discloses the method according to claim 1, wherein an inner surface of a first outer set of voxels encompasses an outer surface of the inner set of voxels (Fig. 2, outer voxels 216 encompasses inner set 200).
Regarding claim 11:
Bzdusek discloses the method according to claim 1, wherein the objective functions comprise an approximation of an integral, over the voxels in said set of voxels, of a function for dose delivery that depends on the distance to an outer surface of the target volume ([0033], [0044]-[0045],  objective functions depend on distance).
Regarding claim 12:
Bzdusek discloses the method according to claim 1, further comprising: 
controlling the calculation module for calculating dose profiles ([0046], planned doses) for specific treatment configurations including beam shape settings for the radiation dose profiles using said optimization problem ([0025]-[0029], dose is calculated based on duration, direction and shape of beams); 
controlling a treatment plan module for creating treatment plans ([0046]-[0047], treatment plan is generated) including determining the radiation dose profiles to be delivered during treatment based on the treatment configurations ([0046]-[0047], treatment plan is generated), wherein each radiation dose profile is modelled by a spatial dose volume distribution of radiation ([0047], planned dose displayed; Fig. 2, dose profiles model by volume distribution), a shape of said spatial distribution depending on the beam shape settings ([0026], planned dose depends on beam shape); and 
controlling an optimizing module for selecting an optimal treatment plan ([0046], plan optimization) that satisfies the criteria ([0046], plan optimization).
Regarding claim 13:
Bzdusek discloses the method according to claim 1, further comprising: 
controlling the calculation module for calculating dose rates ([0046], planned doses) for specific treatment configurations including sector and collimator settings and irradiation time for isocenters using said optimization problem ([0026], dose is based on duration, shape and direction of the external beams); 
controlling a treatment plan module for creating treatment plans ([0046], plan optimization) including determining shots to be delivered during treatment based on the 
controlling a optimizing module for selecting an optimal treatment plan that satisfies the criteria ([0046]-[0047], plan optimization).
Regarding claim 14:
Bzdusek discloses the method according to claim 12, further comprising: 
controlling said calculation module for defining a set of beam directions [0047], planned external radiation beams);
 controlling said calculation module for modelling radiation dose profiles (Fig. 2, dose profiles) to be delivered to said target as a plurality of beamlets each having a beamlet intensity ([0036]-[0041], each region having a different dose);
controlling said calculation module for setting a number of objectives reflecting criteria for the target (Fig. 3, 304); 
controlling said calculation module for providing an optimization problem ([0042]-[0047], optimization of treatment plan) that steers the delivered radiation according to the objectives so as to create fluence maps (Fig. 3, 310), wherein the fluence maps define the beamlet intensities for each of said beamlets ([0047], iso-contours); 
controlling said treatment plan module for creating treatment plans based on fluence maps and criteria for the target ([0046], plan optimization); and

Regarding claim 15:
Bzdusek discloses the method according to claim 1, comprising positioning of radiation source relative to said patient ([0026], beam direction; Fig. 3, 314).
Regarding claim 18:
Bzdusek discloses the method according to claim 1, wherein said objectives include delivered dose to target ([0029], dose objective), delivered dose to a boundary space surrounding said target, delivered dose to regions classified as a risk organ ([0023]-[0025], dose objective for OAR), and/or beam-on time penalization.
Regarding claim 19:
Bzdusek discloses a treatment planning computer structure for treatment planning in radiotherapy, wherein delivered radiation is determined using an optimization problem that steers the delivered radiation according to objectives reflecting criteria for regions of interest, that include at least one of: at least one target to be treated during treatment of a patient, organs at risk and/or healthy tissue, comprising: 
a voxel set calculating module for calculating an inner set of voxels that encompasses an outer surface of a target volume based on a first frame description for an inner set of voxels, where the first frame description reflecting criteria for the inner set of voxels, and at least one outer set of voxels encompassing the target volume and the inner set of voxels located outside said outer surface of the target volume (Fig. 2, voxel set 216 outside of target 200) and said inner set of voxels (Fig. 2, voxel set inside 200) based on at frame description for outer set of voxels where each reflecting criteria for the outer set of voxels; This element is interpreted under 35 
a calculation module configured for generating radiation dose profiles to be delivered to the target, for providing a convex optimization problem that steers the delivered radiation according to the objectives, and for calculating dose profiles for specific treatment configurations. This element is interpreted under 35 U.S.C. 112(f) as the computer structure as recited in the specification that causes the circuitry or microprocessor to perform the claimed function. Bzdusek discloses a computer structure that performs the claimed function in Fig. 1, 114 and 116.
Regarding claim 20:
Bzdusek discloses the treatment planning computer structure according to claim 19, further comprising: 
a treatment plan module configured for creating treatment plans including determining the radiation dose profiles to be delivered during treatment based on the treatment configurations, wherein each radiation dose profile is modelled by a spatial dose volume distribution of radiation, a shape of the spatial distribution depending on the beam shape settings. This element is interpreted under 35 U.S.C. 112(f) as the computer structure as recited in the specification that causes the circuitry or microprocessor to perform the claimed function. Bzdusek discloses a computer structure that can perform the claimed function in Fig. 1, 124 and 126; and 
an optimizing module is configured for selecting an optimal treatment plan that satisfies the criteria. This element is interpreted as the computer structure as recited in the specification 
Regarding claim 21:
Bzdusek discloses the treatment planning computer structure according to claim 19, wherein the voxel set calculating module is configured to execute the steps of:
determining an inner set of voxels ([0018], determination of voxels) that encompasses a outer surface of a target volume (Fig. 2, Voxels within target structure 200 encompasses the outer target surface); 
providing a first frame description for an inner set of voxels ([0020]-[0033], objective functions provided), said first frame description reflecting at least one criterion for the inner set of voxels ([0018]-[0033], objective function contain the dose goal for each voxel segment);
 determining at least one outer set of voxels encompassing said target volume and said inner set of voxels ([0039], voxel segment containing target structure 200 and inner voxel segment within target structure 200); 
providing a respective frame description for each outer set of voxels ([0020]-[0033], objective functions provided), each frame description reflecting at least one criterion for that outer set of voxels ([0018]-[0033], objective function contain the dose goal for each voxel segment); and 
using said frame descriptions in the optimization problem that steers the delivered radiation ([0045]-[0046], objective functions used for optimization).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Bzdusek (U.S. 2018/0154177) in view of Danielsson (U.S. 2012/316377).
Regarding claim 2:
Bzdusek discloses a method for treatment planning for a radiotherapy system, the radiotherapy system comprising a radiotherapy unit, wherein a spatial dose delivered can be changed by adjusting beam shape settings, wherein delivered radiation is determined using an optimization problem that steers the delivered radiation according to objectives reflecting criteria for regions of interest, that include at least one of: at least one target to be treated during treatment of a patient, organs at risk and/or healthy tissue; said method comprising the steps of: 
controlling a voxel set calculating module for determining an inner set of voxels ([0018], determination of voxels) that encompasses a outer surface of a target volume (Fig. 2, Voxels within target structure 200 encompasses the outer target surface); 
controlling a voxel set calculating module for providing a first frame description for an inner set of voxels ([0020]-[0033], objective functions provided), said first frame description reflecting at least one criterion for the inner set of voxels ([0018]-[0033], objective function contain the dose goal for each voxel segment);
 controlling a voxel set calculating module for determining at least one outer set of voxels encompassing said target volume and said inner set of voxels ([0039], voxel segment containing target structure 200 and inner voxel segment within target structure 200), said at least one outer set of voxels (Fig. 2, voxel 216) being located outside said outer surface of the target volume 
controlling a voxel set calculating module for providing a respective frame description for each outer set of voxels ([0020]-[0033], objective functions provided), each frame description reflecting at least one criterion for that outer set of voxels ([0018]-[0033], objective function contain the dose goal for each voxel segment); and 
controlling a calculation module to generate radiation dose profiles ([0045]-[0046], planned doses for optimized plan are generated) to be delivered to the target using said frame descriptions in the optimization problem that steers the delivered radiation ([0045]-[0046], objective functions used for optimization).
However, Bzdusek discloses said inner set of voxels being located outside said outer surface.
Danielsson teaches said inner set of voxels being located outside said outer surface ([0032], voxels located outside of target volume).
It would have been obvious to one of an ordinary skill in the art before effective filing date to combine the treatment planning of Bzdusek with the voxel determination taught by Danielsson in order to improve treatment planning efficiency by reducing the amount of radiation absorbed by the patient (Danielsson; [0007]-[0008], [0020]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Claims 3, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Bzdusek (U.S. 2018/0154177) in view of Maurer, Jr (U.S. 2008/0011945).
Regarding claim 3, as best understood:

However, Bzdusek fails to disclose said collimator being arranged in sectors, and having a plurality of collimator passage inlets directing radiation emanating from radioactive sources of a source carrier arrangement of the therapy system to said focus point.
Maurer, Jr teaches said collimator being arranged in sectors ([0061], one or more collimators), and having a plurality of collimator passage inlets ([0061], one or more collimators) directing radiation emanating from radioactive sources of a source carrier arrangement of the therapy system to said focus point ([0061], one or more collimators defining radiation profile).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the planning method of Bzdusek with the collimator technique taught by Maurer, Jr in order to reduce the radiation dose exposed to critical anatomical structures (Maurer, Jr; [0036]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 16:
Bzdusek discloses the method according to claim 15.
However, Bzdusek fails to disclose wherein the step of positioning radiation source includes generating fixed isocenter positions
Maurer, Jr teaches wherein the step of positioning radiation source includes generating fixed isocenter positions ([0088], multiple isocenters or single isocenter). 

Regarding claim 17:
Bzdusek discloses the method according to claim 15.
However, Bzdusek fails to disclose wherein the radiation source positions are generated as a set of continuous points in said target volume based on basis functions, wherein the points are fixed during the treatment planning.
Maurer, Jr teaches wherein the radiation source positions are generated as a set of continuous points ([0044], spatial nodes) in said target volume based on basis functions ([0057], spatial nodes analyzed based on parameters), wherein the points are fixed during the treatment planning ([0043]-[0044], spatial nodes are unchanged).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the planning method of Bzdusek with the source positioning technique taught by Maurer, Jr in order to reduce the radiation dose exposed to critical anatomical structures (Maurer, Jr; [0036]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Otto (U.S. 2012/0123184)- Radiation therapy plan optimization. 
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOORENA KEFAYATI whose telephone number is (469)295-9078.  The examiner can normally be reached on M to F, 7:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/S.K./Examiner, Art Unit 2884                                                                                                                                                                                                        
/DANI FOX/Primary Examiner, Art Unit 2884